           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JAMES A. WRAY,

      Plaintiff,

v.                                               Case No. 1:19-cv-166-AW-GRJ

CHAP POPPELL, et al.,

     Defendants.
______________________/

                           ORDER OF DISMISSAL

      Before the Court is the Magistrate Judge’s Report and Recommendation dated

October 8, 2019. ECF No. 7. The Report and Recommendation served on Plaintiff

was returned as undeliverable, and the Court mailed a copy to Plaintiff’s new

address. ECF No. 9. No objections were filed. I have determined that the Report and

Recommendation should be adopted.

      It is now ordered:

      1.    The Magistrate Judge’s Report and Recommendation, ECF No. 7, is

adopted and incorporated by reference in this Order.

      2.    Plaintiff’s Amended Motion for Leave to Proceed In Forma Pauperis,

ECF No. 6, is DENIED.
      3.    The Clerk shall enter a judgment that says, “The Complaint, ECF No.

1, is DISMISSED without prejudice pursuant to the three-strikes provision of the

Prison Litigation Reform Act, 28 U.S.C. § 1915(g).”

      4.    The Clerk shall close the file.

      SO ORDERED on December 30, 2019.


                                              s/ Allen Winsor
                                              United States District Judge




                                         2
